             Case 1:19-cv-09409-JSR Document 18 Filed 11/07/19 Page 1 of 1


                                                                 USDC SDNY        .; ·   i.-


                                                                  DOCUMENT
UNITED STATES DISTRICT COURT                                    ; ELECTRONICALLY FlLED
SOUTHERN DISTRICT OF NEW YORK
                                                                 DOC #: _---,---,"--:-:;::,,E:-::-
                                                                 OATF. TLED:

UNITED PARCEL SERVICE, INC.
                                                           Case No. 1: l 9-cv-09409-JSR
                                  Claimant,
                                                           [PRO~                               ~
                   -against-                               DEFAlJL-T.TTJDGMENT
 DEAN & DELUCA, INC.

                                  Respondent.




       This action having been commenced by Claimant on October 10, 2019 by the filing of the

Petition to Confirm Award of Arbitrator, and a copy of the Petition having been personally

served on the Respondent, Dean & Deluca, Inc., on October 15, 2019 by personal service on

Dean & Deluca' s registered agent for service of process, and a proof of service having been filed

on October 28, 2019, and the defendant not having answered the Petition, and the time for

answering the Petition having expired on November 5, 2019, it is

       ORDERED, ADJUDGED AND DECREED: That the Claimant have judgment against

the Respondent in the liquidated amount of$419,368.67, with post-judgment interest accruing at

9% on any outstanding balance of the judgment from the date of the underlying arbitration

award, September 20, 2019, until the balance of such judgment is paid in full.




Dated: New York, New York
       November 11, 2019
                                                                          U.S.D.J.




                                                 1
sf-4110024
